 

Exhibit 10.10

 



MANAGEMENT CONSULTING EXTENSION AGREEMENT

 

This Management Consulting Agreement (the "Agreement") is an extension of the
consulting agreement made as of January 1, 2014, by and among Intelligent
Highway Solutions, Inc., a Nevada Corporation (the "Company"), and Devon Jones
(Jones) an individual.

 

RECITALS:

 

WHEREAS, JONES, by and through its officers, employees, agents, representatives
and affiliates, has expertise in the areas of corporate management, finance,
product strategy, investment, acquisitions and other matters relating to the
business of the Company; and

 

WHEREAS, the Company desires to avail itself of the expertise of JONES in the
aforesaid areas, in which it acknowledges the expertise of JONES.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:

 

1. APPOINTMENT.

 

The Company hereby appoints JONES to render the advisory and consulting services
described in Section 2 hereof for the term of this Agreement.

 

2. SERVICES.

 

(a) During the term of this Agreement, JONES shall render to the Company, by and
through such of JONES officers, employees, agents, representatives and
affiliates as JONES, in its sole discretion, shall designate, in cooperation
with the Company, from time to time, advisory, consulting and other services
(the "Management Services") in relation to the operations of the Company,
strategic planning, domestic marketing and financial oversight and including,
without limitation, advisory and consulting services in relation to the
selection, retention and supervision of independent auditors, the selection,
retention and supervision of outside legal counsel, the selection, retention and
supervision of investment bankers or other financial advisors or consultants and
the structuring and implementation of equity participation plans, employee
benefit plans and other incentive arrangements for certain key executives of the
Company.  

 

(b) The parties hereto acknowledge that certain events will require JONES to
render services beyond the scope of activities which the parties contemplate as
part of the Management Services and for which JONES shall be entitled to
additional compensation hereunder. It is expressly agreed that the Management
Services shall include Investment Banking Services. "Investment Banking
Services" means investment banking, financial advisory or any other services
rendered by JONES to the Company in connection with any acquisitions and
divestitures by the Company or any of its subsidiaries, including, without
limitation, the sale of substantially all or any portion of the assets of the
Company, whether by a sale of assets, the equity interests of the Company,
merger or otherwise, and the acquisition or sale of any subsidiary, division or
service area of the Company, or (iii) the public or private sale of debt or
equity interests of the Company, or any of its affiliates or any similar
financing transactions. The Management Services and the Investment Banking
Services shall be referred to herein as the "Services."

 



 

 

 

3. FEES.

 

(a) In consideration of the performance of the Management Services contemplated
by Section 2(a) hereof, the Company agrees to pay to Jones (i) a monthly
consulting fee, of $10,000 continuing until such time as this Agreement is
terminated in accordance with Section 6.

 

 

4. OUT-OF-POCKET EXPENSES.

 

In addition to the compensation payable to JONES pursuant to Section 3 hereof,
the Company shall, at the direction of JONES, pay directly, or

reimburse JONES for, its reasonable Out-of-Pocket Expenses. For the purposes of
this Agreement, the term "Out-of-Pocket Expenses" shall mean the amounts
actually paid by JONES in cash in connection with its performance of the
Services, including, without limitation, reasonable (i) fees and disbursements
(including underwriting fees) of any independent auditors, outside legal
counsel, consultants, investment bankers, financial advisors and other
independent professionals and organizations, (ii) costs of any outside services
or independent contractors such as financial printers, couriers, business
publications or similar services and (iii) transportation, per diem, telephone
calls, word processing expenses or any similar expense not associated with its
ordinary operations. All reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by JONES to the
Company of the statement in connection therewith

 

5. INDEMNIFICATION.

 

The Company will indemnify and hold harmless JONES and its officers, employees,
agents, representatives, members and affiliates (each being an

"Indemnified Party") from and against any and all losses, costs, expenses,
claims, damages and liabilities (the "Liabilities") to which such Indemnified
Party may become subject under any applicable law, or any claim made by any
third party, or otherwise, to the extent they relate to or arise out of the
performance of the Services contemplated by this Agreement or the engagement of
JONES pursuant to, and the performance by JONES of the Services contemplated by,
this Agreement. The Company will reimburse any Indemnified Party for all
reasonable costs and expenses (including reasonable attorneys' fees and
expenses) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim for which the
Indemnified Party would be entitled to indemnification under the terms of the
previous sentence, or any action or proceeding arising there from, whether or
not such Indemnified Party is a party hereto, provided that, subject to the
following sentence, the Company shall be entitled to assume the defense thereof
at its own expense, with counsel satisfactory to such Indemnified Party in its
reasonable judgment. Any Indemnified Party may, at its own expense, retain
separate counsel to participate in such defense, and in any action, claim or
proceeding in which the Company, on the one hand, and an Indemnified Party, on
the other hand, is, or is reasonably likely to become, a party, such Indemnified
Party shall have the right to employ separate counsel at the Company's expense
and to control its own defense of such action, claim or proceeding if, in the
reasonable opinion of counsel to such Indemnified Party, a conflict or potential
conflict exists between the Company, on the one hand, and such Indemnified
Party, on the other hand, that would make such separate representation
advisable. The Company agrees that it will not, without the prior written
consent of the applicable Indemnified Party, settle, compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated hereby (if any Indemnified Party
is a party thereto or has been actually threatened to be made a party thereto)
unless such settlement, compromise or consent includes an unconditional release
of the applicable Indemnified Party and each other Indemnified Party from all
liability arising or that may arise out of such claim, action or proceeding.
Provided that the Company is not in breach of its indemnification obligations
hereunder, no Indemnified Party shall settle or compromise any claim subject to
indemnification hereunder without the consent, of the Company. The Company will
not be liable under the foregoing indemnification provision to the extent that
any loss, claim, damage, liability, cost or expense is determined by a court, in
a final judgment from which no further appeal may be taken, to have resulted
solely from the gross negligence or willful misconduct of AWS. If an Indemnified
Party is reimbursed hereunder for any expenses, such reimbursement of expenses
shall be refunded to the extent it is finally judicially determined that the
Liabilities in question resulted solely from the gross negligence or willful
misconduct of JONES.

 



 

 

 

6. TERMINATION.

 

This Agreement shall be in effect on the date hereof and shall continue until
such time as JONES and the Company may mutually agree. The provisions of
Sections 5 and 8 and otherwise as the context so requires shall survive the
termination of this Agreement. But not longer than December 31, 2014, unless
mutually agreed to by a written extension.

  

7. OTHER ACTIVITIES.

 

Nothing herein shall in any way preclude JONES or its officers, employees,
agents, representatives, members or affiliates from engaging in any business
activities or from performing services for its own account or for the account of
others, including for companies that may be in competition with the business
conducted by the Company.

 

8. GENERAL.

 

(a) No amendment or waiver of any provision of this Agreement, or consent to any
departure by either party from any such provision, shall be effective unless the
same shall be in writing and signed by the parties to this Agreement, and, in
any case, such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b) This Agreement and the rights of the parties hereunder may not be assigned
without the prior written consent of the parties hereto; provided, however, that
JONES may, at its sole discretion, assign or transfer its duties or interests
hereunder to its affiliates.

 



 

 

 

(c) Any and all notices hereunder shall, in the absence of receipted hand
delivery, be deemed duly given when mailed, if the same shall be sent by
registered or certified mail, return receipt requested, and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run. Notices shall be addressed to the parties at the following
addresses:

 



If to JONES: Devon Jones   101 Martini Court   El Dorado Hills, CA 95828     If
to the Company: Intelligent Highway Solutions, Inc.   8 Light Sky Court  
Sacramento, CA 95828



  

(d) This Agreement shall constitute the entire agreement between the parties
with respect to the subject matter hereof, and shall supersede all previous oral
and written (and all contemporaneous oral) negotiations, commitments, agreements
and understandings relating hereto.

  

(e) This Agreement shall be governed by, and enforced in accordance with, the
laws of the State of California (excluding the choice of law principles
thereof). Each of the Parties hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of California
and of the United States of America, in each case located in the County of
Sacramento, in any action or proceeding arising out of or relating to this
Agreement. This Agreement shall inure to the benefit of, and be binding upon,
JONES and the Company (including any present or future subsidiaries of the
Company that are not signatories hereto), and their respective successors and
assigns.

 

(f) This Agreement may be executed in multiple counterparts, and by different
parties on separate counterparts. Each set of counterparts showing

execution by all parties shall be deemed an original, and shall constitute one
and the same instrument.

 

(g) The waiver by any party of any breach of this Agreement shall not operate as
or be construed to be a waiver by such party of any subsequent

breach.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as set forth below.

 



Intelligent Highway Solutions, Inc.   Devon Jones           By:     By:   Name:
Philip Kirkland   Name: Devon Jones Title: Director      

  



 

 

 

 

 